Citation Nr: 1021926	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain with degenerative disc disease of 
the lumbar spine and right-sided radiation of pain.

2.  Entitlement to an initial compensable rating for 
bilateral chondromalacia of the knees.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1984 to July 
1984 and from May 1985 to March 2007.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland which granted service connection for 
chronic lumbar strain with degenerative disease of lumbar 
spin and right sided radiation of pain with an initial rating 
of 10 percent effective April 1, 2007; and granted service 
connection for bilateral chondromalacia of the knees with a 
noncompensable rating effective April 1, 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Chronic lumbar strain with degenerative disc disease of 
the lumbar spine and right-sided radiation of pain is 
manifest by forward flexion to at least 60 degrees, extension 
to at least 15 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 30 degrees, right rotation to 30 
degrees, left rotation to 30 degrees, and a combined range of 
motion totalling 190 degrees.  Muscle spasms were not 
present, there was no abnormal gait or spinal contour.  There 
were no incapacitating episodes.  X-rays showed mild 
narrowing of the discs at L4-5 and L5-S1. 

3.  Bilateral chondromalacia is manifested by subjective 
complaints of painful motion, with radiographic studies noted 
to be normal; objective findings of pain with motion, with 
flexion from at least zero to 135 degrees, with no pain on 
range of motion testing; and no objective findings of 
instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic lumbar strain with degenerative disc 
disease of the lumbar spine and right-sided radiation of pain 
have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5242 (2009). 

2.  The criteria for an initial compensable rating for 
bilateral chondromalacia of the knees have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in February 2007.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
February 2007.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case (SOC) was issued in February 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the February 2007 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records were obtained and 
associated with his claims file.  He was also afforded VA 
medical examinations in May 2007 to assess the current nature 
of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations- General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures, should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

Law and Regulations - Spine

The Veteran's chronic lumbar strain is currently rated 10 
percent disabling under Diagnostic Code 5237.  38 C.F.R. 
§ 4.71a (2009).

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome


***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Law and Regulations - Knees

The Veteran's chondromalacia of his bilateral knees is 
currently evaluated as noncompensable, rated as analogous to 
limitation of extension of the leg under  lumbosacral or 
cervical strain under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a (2009).  See 38 C.F.R. § 4.20 (2009) (providing that 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

Other potentially applicable rating criteria are as follows:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Factual Background

In February 2007, prior to his separation from service, the 
Veteran filed claims for service connection for back and knee 
disorders.  Service treatment records include complaints of 
low back pain and knee pain, as well as complaints of 
radiating pain, specifically down his right side to his lower 
extremities.  Bilateral knee pain was noted in a June 1984 
service treatment record where it was stated he had bilateral 
tibia stress fractures, and bilateral chondromalacia.  

An MRI report of the Veteran's spine from July 2002 revealed 
multilevel lumbar spondyloarthropathy, right paracentral disk 
protrusion at the L5-S1, and small disk protrusion at L4-5.  
An August 2002 treatment record included a report from the 
Veteran that his low back pain began in 2001.  At the time of 
the record he denied radicular pain, though he reported 
occasional numbness in his right lower extremity in the 
lateral thigh.  He was assessed as having low back pain, 
probably discogenic, without radiculopathy.

A June 2006 MRI report of the lumbar spine noted moderate-to-
marked degenerative disk disease L4-5 and L5-S1, with very 
small right paracentral disk herniation L4-5, and a possible 
disk fragment in the right paracentral region.  It also 
showed mild right-sided foraminal narrowing at L4-5 and 
moderate-to-marked bilateral foraminal narrowing at L5-S1 
secondary to disk protrusion with evidence of spinal 
stenosis.

In May 2007, the Veteran was afforded a VA general medical 
examination.  He reported right-sided pain, low back pain and 
bilateral knee pain.  The examiner noted the right-sided pain 
was associated with sciatica and the pain radiated down the 
right buttocks to the knee.  On objective examination, it was 
noted that he had excellent posture and gait, and no crepitus 
was noted.  Reflexes were +2, and muscle strength was equal 
bilaterally.  The diagnosis was sciatica with right sided 
radiation of pain, and bilateral knee pain.

Also in May 2007, the Veteran was afforded a VA spine and 
knee examination.  He reported never being hospitalized or 
undergoing surgery.  He had no cast immobilization or 
injection treatment for his spine or knees.  He denied bowel, 
bladder or constitutional symptoms.  He had not been absent 
from work in the previous 12 month due to physical 
incapacitation and/or flare-up from his spine or knees.  It 
was noted that during his final service physical fitness 
evaluation performed in November 2006, the Veteran was able 
to do 62 pushups, 55 sit-ups and run two miles in just over 
14 minutes.  He reported he was never placed on permanent 
profile during service due to his spine or knee.  Regarding 
his low back, he complained of discomfort, which was 
aggravated by prolonged standing, walking, bending, stooping 
or lifting heavy weights.  In the past, he had been treated 
with medications and physical therapy

On physical examination the Veteran was noted to walk briskly 
in the hallway without assistive device and with a normal 
gait and posture.  He was able to walk on his heel and toes, 
and he was able to squat.  

Examination of his lumbosacral spine revealed no localized 
tenderness or spasm.  range of motion evaluation was as 
follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
80°
90°
Backward Extension
15°
30°
Right Lateral 
Flexion
25°
30°
Left Lateral 
Flexion
25°
30°
Right Lateral 
Rotation
30°
30°
Left Lateral 
Rotation
30°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

He had no pain in range of motion, and no loss of motion on 
repeated motion (three times).  Motor power of his hip 
flexion, knee extension, foot dorsiflexion and plantar 
flexion were all 5/5.  Deep tendon reflexes bilaterally were 
equal and symmetrical.  The physician noted that there was no 
sensory-motor reflex deficit present.  Sitting and supine 
straight-leg raise testing was negative.  The Veteran did 
complain of discomfort in the lower back radiation to his 
right side, to the back of his thigh.  He did not report 
distal radiation.  The examiner noted there was no evidence 
of motor weakness, atrophy, or radicular/neurological 
deficits present.  He was diagnosed with chronic lumbar 
strain and degenerative disease of the lumbar spine.  The 
examiner noted that there was no evidence of additional 
limitation due to pain, weakness, fatigue, or lack of 
endurance after repeated motion.  There was no evidence of 
adverse impact on activities of daily living or his 
occupation (he was employed as a heavy-equipment mechanic).  
X-ray films of the lumbosacral spine revealed mild disc space 
narrowing at L4-5 and L5-S1.

Regarding the knees, as stated above, the Veteran was noted 
to walk briskly in the hallway without assistive device and 
with a normal gait and posture.  He was able to walk on his 
heel and toes, and he was able to squat.   Objective 
examination of the Veteran's bilateral knees revealed no 
localized tenderness, swelling, deformity, or instability.  
The range of motion for both knees was from zero degrees of 
extension to 135 degrees of flexion.  There was no pain in 
range of motion, and no loss of motion after repetitive 
testing (three times).  He had no mediolateral instability of 
either knee.  There was no anterior-posterior drawer sign, 
and McMurray test and Lachman test were negative bilaterally.  
He did have crepitation in the full range of motion of both 
knees.  He was diagnosed with bilateral chondromalacia of the 
knees, with no evidence of additional limitation due to pain, 
weakness, fatigue, lack of endurance after repeated motion, 
incoordination or flare-ups.  He did not require an 
ambulatory aid, and there was no evidence of any adverse 
impacts on his activities of daily living or occupation.  X-
rays of the Veteran's knees taken in conjunction with the 
examination were read as normal ("no abnormality"). 

A June 2007 treatment record from JHCP Riverside indicated 
that the Veteran had continued complaints of low back pain, 
with pain concentrated on the right side and radiating down 
his right leg to the back of his calf.  He denied 
incontinence.  He stated that he legs occasionally gave out 
on him, but it was unclear if it was from pain or weakness.  
He was given a lumbosacral examination, which showed he did 
not have a spinal deformity or tenderness to palpation.  His 
range of motion was: 

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
60°
90°
Backward Extension
25°
30°
Right Lateral 
Flexion
25°
30°
Left Lateral 
Flexion
25°
30°
Right Lateral 
Rotation
--°
30°
Left Lateral 
Rotation
--°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)


He was able to squat and bilateral straight leg raise testing 
was normal in both the sitting and supine positions.  He did 
not have any sciatic notch tenderness.  He was assessed as 
having chronic back pain.

In April 2008 the Veteran filed a notice of disagreement with 
the initial ratings provided in the June 2007 rating 
decision.  He additionally noted that he felt his knees had 
"gotten worse."

Physical therapy records from June 2008 noted the Veteran 
began to have increased low back pain in May 2008.  During 
his initial visit, posture was noted to be within normal 
limits.  Flexion was moderately limited with pain in the 
lumbosacral region, though all other range of motions were 
within normal limits.  He had a negative slump test.  Manual 
muscle test of the bilateral lower extremities was within 
normal limits (5/5).  Patellae and Achilles reflexes were 2/2 
bilaterally, and bilateral lower extremities sensation was 
intact.  There was minimal tenderness to the lumbosacral 
paraspinals.  He was assessed with recurrent chronic low back 
pain.  By July 2008, the physical therapy assessment was that 
full spinal range of motion had been restored.  The Veteran 
was pleased with the progress.

Analysis

Chronic Lumbar Strain

Regarding the Veteran's claim for an increased initial rating 
for chronic lumbar strain with degenerative disc disease of 
the lumbar spine and right-sided radiation of pain, the Board 
finds that a 10 percent rating is appropriate.  The record 
contains two range of motion testing results, which were 
taken one month apart.  For the May 2007 VA examination the 
Veteran's forward flexion was noted to be 80 degrees.  The 
June 2007 examination at JHCP Riverside noted his forward 
flexion was to 60 degrees.  However, following physical 
therapy in 2008, trunk range of motion was reported as being 
within normal limits.  While a decrease in forward flexion 
was noted in the June 2007 report, this was apparently an 
exacerbation that resolved with treatment and therapy, and is 
not indicative of chronic disability.  It follows that if the 
Veteran does not meet the criteria for the next higher rating 
(20 percent), he does not meet the criteria for any higher 
rating.

While 38 C.F.R. § 4.71a, Diagnostic Code 5237 Note 1 allows 
for additional separate ratings for associated objective 
neurological abnormalities, the objective medical evidence of 
record does not include evidence of neuropathy or 
radiculopathy based on examination.  Throughout the claims 
file there is evidence of the Veteran complaining of pain 
radiating to his right side, from as early as 1988.  He 
continued to complain of right-side radiating pain during his 
June 2007 private spinal examination.  The May 2007 General 
VA examination the examiner diagnosed the Veteran with 
sciatica with right-sided radiation of pain without physical 
examination of the spine (as there was a prior Spine VA 
examination).  

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to report that he experiences 
certain symptoms, such as radiating pain.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  The Board finds the 
Veteran to be credible in his reports of the symptoms he 
experiences.  However, both private and VA examinations have 
noted equal and symmetrical of the deep tendon reflexes, no 
sensory-motor reflex deficit, and negative straight leg raise 
testing.  There has been no indication of numbness and there 
was no sciatic notch tenderness.  As such, the Board finds no 
evidence of neuropathy or radiculopathy associated with the 
Veteran's chronic lumbar strain such that would require and 
additional separate rating under a different diagnostic code.  

Chondromalacia of the Knees

Regarding the bilateral chondromalacia of the knees, the 
Board finds that a compensable rating is not warranted.  The 
evidence of record includes x-rays of the bilateral knees 
which were without abnormality, and range of motion testing 
which showed extension to zero degrees and flexion to 135.  
Service treatment records indicated that he had bilateral 
tibial stress fractures in 1984.  The May 2007 VA examination 
noted crepitus in both knees.  There are no additional 
medical records regarding treatment of the Veteran's knees 
subsequent to service.  The Veteran's symptoms do not meet 
the criteria for a compensable rating under Diagnostic Codes 
5257-5262 as there is no indication of instability and no 
loss of cartilage, and loss of motion does not meet the 
criteria for even a noncompensable rating.  Also, applying 
Diagnostic Code 5003, there is no x-ray evidence of 
arthritis.  While the evidence does show that the Veteran has 
continued subjective complaints of bilateral knee pain, 
objective findings are to the contrary.  While the veteran 
complained of pain associated with the knee disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  While the veteran 
subjectively complained of discomfort in the extremes of 
movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  In May 2007, he was noted to walk briskly 
with a normal gait and posture.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating..  As such, the Board finds that the criteria 
for a 10 percent rating (the minimum compensable rating for 
the joint) is not warranted.

The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted as the symptomatology of the of Veteran's 
disabilities remained within their ratings for the entirety 
of the claims period on appeal.  

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's service-connected spine disability and 
bilateral knees disabilities.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe his disability levels and 
symptomatologies and provides for more severe symptoms than 
shown by the evidence during the period in question; thus, 
his disability pictures are contemplated by the Rating 
Schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  His symptoms are not unusual, are contemplated 
by the rating criteria, and are still within the limits of 
the schedular criteria.  Referral for extraschedular 
consideration is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic lumbar strain with degenerative disc disease of the 
lumbar spine and right-sided radiation of pain is denied.

Entitlement to an initial compensable rating for bilateral 
chondromalacia of the knees is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


